Citation Nr: 1103818	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-08 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to 
include as secondary to service connected sinusitis with 
rhinitis.

2.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for migraines, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for gastroesophageal 
reflux disease (GERD), currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for aggravated sleep 
apnea, currently evaluated as noncompensably disabling.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for lupus.

8.  Entitlement to service connection for restless leg syndrome.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to November 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in  Lincoln, Nebraska, that denied the 
Veteran's above claims.  A hearing before the undersigned 
Veterans Law Judge at the RO was held in June 2010.

The issues of entitlement to an increased rating for migraines 
and sinusitis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's GERD is currently manifested by complaints of 
burning and regurgitation, with mild substernal pain, but no 
finding of dysphagia.

2.  The Veteran's sleep apnea currently requires the use of a 
CPAP machine; the evidence does not show that the Veteran's 
service connected sinusitis has aggravated her CPAP to a 
compensable level.

3.  The evidence of record does not show that the Veteran's 
fibromyalgia is related to service or any service connected 
disability.

4.  In a statement dated June 15, 2010, which was contained in 
the Veteran's hearing testimony prior to the promulgation of a 
decision in the appeal, the Board received notification from the 
Veteran that a withdrawal of his appeal entitlement to service 
connection for hypertension was requested.

5.  In a statement dated June 15, 2010, which was contained in 
the Veteran's hearing testimony prior to the promulgation of a 
decision in the appeal, the Board received notification from the 
Veteran that a withdrawal of his appeal entitlement to service 
connection for lupus was requested.

6.  In a statement dated June 15, 2010, which was contained in 
the Veteran's hearing testimony prior to the promulgation of a 
decision in the appeal, the Board received notification from the 
Veteran that a withdrawal of his appeal entitlement to service 
connection for restless leg syndrome was requested.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent, for 
the Veteran's service connected GERD, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 7346 (2010).

2.  The criteria for an increased compensable evaluation for the 
Veteran's service connected sleep apnea have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 6847 (2010).

3.  Fibromyalgia was not incurred in or aggravated by service, 
and may not be presumed to have been so incurred, nor is it 
secondary to any service connected disability.  38 U.S.C.A. §§ 
1110, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2010).

4.  The criteria for withdrawal of an appeal by the Veteran as to 
the issue of entitlement to service connection for hypertension 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).

5.  The criteria for withdrawal of an appeal by the Veteran as to 
the issue of entitlement to service connection for lupus have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).

6.  The criteria for withdrawal of an appeal by the Veteran as to 
the issue of entitlement to service connection for restless leg 
syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent to 
the Veteran in April 2008 and July 2008.  These documents 
informed the Veteran of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and of what 
evidence the Veteran should provide.  Therefore, the Board finds 
that any notice errors did not affect the essential fairness of 
this adjudication, and that it is not prejudicial to the Veteran 
for the Board to proceed to finally decide this appeal.  The 
Veteran was also informed of the law as it pertains to effective 
dates by these letters.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).   No prejudice has been alleged in the 
timing of these notices, and none is apparent from the record; 
and the claim was readjudicated during the course of this appeal.

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
VA medical records and providing the Veteran with VA 
examinations.  Consequently, the Board finds that the duty to 
notify and assist has been satisfied, as to those claims being 
finally decided during this appeal.







Entitlement to service connection for hypertension, lupus, and 
restless leg syndrome.

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant indicated in her June 2010 hearing testimony 
that she wished to withdraw her appeals as to the issue of 
service connection for hypertension, lupus, and restless leg 
syndrome, and a transcript of that hearing is now of record.  
Hence, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review those issues and they are dismissed.


Entitlement to service connection for fibromyalgia.

The Veteran contends that service connection is warranted for 
fibromyalgia.  Specifically, as the Veteran testified during her 
hearing in June 2010, she believes that her current diagnosis of 
fibromyalgia is related to her service connected sinusitis, 
because she reports she was told by a physician that people who 
have fibromyalgia often also have sinusitis.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular disease 
or injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247 
(1999).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2010).  
Secondary service connection may be established for a disorder 
which is permanently aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Davis v. 
Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert.

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for fibromyalgia.  In this 
regard, the Board notes there is simply no medical evidence of 
record linking this disability directly to service, or as 
secondary to any service connected disability, or as permanently 
aggravated by any service connected disability.

Initially, the Board points out that the Veteran's service 
medical records show no complaints of, or treatment for, 
fibromyalgia.  The evidence of record does not show a confirmed 
diagnosis of fibromyalgia until approximately May 2008, nearly 16 
years after her separation from service.   None of the medical 
evidence of record pertaining to the Veteran's treatment for 
fibromyalgia relates the diagnosis to service in any way.

During an August 2008 VA examination for her fibromyalgia, while 
the Veteran was given a confirmed diagnosis of fibromyalgia, the 
examiner indicated that it was less likely than not that the 
Veteran's fibromyalgia was related to her sinusitis.  In this 
regard, the examiner noted that there is no reported association 
in medical literature of chronic sinusitis with the onset or 
intensity of fibromyalgia symptoms.  The examiner did note that 
patients with fibromyalgia often have worsening symptoms whenever 
any other coexistent medical condition is also more symptomatic, 
and therefore it would be reasonable to note that there is a 
coexistence of increased muscular pain from fibromyalgia at the 
same times as increasing classic chronic sinusitis, however, the 
examiner indicated that there was no evidence that these two 
disabilities were causally related.  In an addendum opinion to 
that VA examination report, dated February 2009, the examiner 
clarified that the Veteran's sinusitis does not permanently 
aggravate her fibromyalgia symptoms, but that it is likely that 
her fibromyalgia symptoms would be worse during times of active 
sinusitis.

Thus, while the Veteran believes her fibromyalgia is related to 
her service connected sinusitis, there is simply no medical 
evidence of record showing this disability is related to service, 
or was aggravated by a service connected disability, and the 
medical opinion evidence of record indicates that it is not 
related to service.  As such, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for this disability.

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990).


Entitlement to increased ratings for sleep apnea and 
gastroesophageal reflux disease (GERD).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
Part 4, § 4.7.  
 
The Veteran's entire history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  In evaluating the Veteran's claims, all 
regulations which are potentially applicable through assertions 
and issues raised in the record have been considered, as required 
by Schafrath.  

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of the Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In this case the Board has concluded that the 
disabilities have not significantly changed and that a uniform 
evaluation is warranted for both these disabilities.

Disability due to obstructive sleep apnea is rated under a 
general set of criteria applicable to the respiratory system 
found at 38 C.F.R. § 4.97, Diagnostic Code 6847.  Under the 
criteria found at Diagnostic Code 6847, a noncompensable rating 
is warranted for asymptomatic but documented sleep disorder 
breathing.  A 30 percent disability rating is warranted for 
persistent day-time hypersomnolence.  A 50 percent disability 
rating is warranted when the disability requires the use of a 
breathing assistance device such as a CPAP machine.  A total, 100 
percent, disability rating is warranted for chronic respiratory 
failure with carbon dioxide retention or cor pulmonale, or 
requires the use of a tracheostomy.  Id.

In this case, the Veteran has been diagnosed with GERD with 
hiatal hernia. This disorder is rated under the criteria for 
evaluating digestive disorders in VA's Schedule for Rating 
Disabilities, specifically, DCs 7303-7813.  The RO evaluated her 
disorder as 10 percent disabling under DC 7346, which pertains to 
hiatal hernias.  The Board can find no other more appropriate 
code to use in rating this disability.  38 C.F.R. § 4.114, 
Diagnostic Codes7301 to 7329, inclusive, 7331, 7342, and 7345 to 
7348.

Under Diagnostic Code 7346, a 10 percent rating is warranted for 
a hiatal hernia with two or more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent rating is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment of 
health.  Lastly, a 60 percent rating is warranted for symptoms of 
pain, vomiting, material weight loss and hematemesis or melena 
with moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

Taking into account all relevant evidence, the Board finds that 
an increased evaluation is not warranted for the Veteran's sleep 
apnea.  In this regard, the Board agrees with the Veteran's 
argument that 38 C.F.R. § 4.97, Diagnostic Code 6847 finds a 50 
percent rating appropriate for the use of a breathing assistance 
device such as a CPAP machine, and that the Veteran does require 
the use of a CPAP machine for control of her sleep apnea.  
However, the Board notes that the Veteran was not granted service 
connection for this disability on a direct basis, but because it 
was found to be aggravated by the Veteran's service connected 
sinusitis.  As noted above, where a service-connected disability 
aggravates a nonservice-connected condition, a Veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  The Veteran was granted 
service connection based on aggravation for sleep apnea based on 
the result of an August 2008 VA examination report.  In that 
report, the examiner indicated that, while the Veteran's 
sinusitis and seasonal allergic rhinitis are risk factors for the 
Veteran's sleep apnea, they are not the direct cause of her sleep 
apnea.  The examiner indicated that the true cause of the 
Veteran's obstructive sleep apnea is her body habitus of a stocky 
neck, narrow palate, and jaw structure with an enlarged tongue.  
However, the examiner did indicate that the Veteran's sinusitis 
or allergic rhinitis did aggravate her current sleep apnea.  The 
examiner indicates that the Veteran would still have had sleep 
apnea presented the same as above since she had a stocky neck 
with a narrow posterior palate and a large tongue filling most of 
her oral cavity.  However, the examiner also noted that he 
Veteran does have obviously enlarged inferior turbinates, almost 
obstructing on the right side of her nasal cavities, which the 
examiner felt did affect her oxygen intake, and likely 
contributed to the overall condition of sleep apnea, due to 
breathing limited in her oral area.  

Thus, while the examiner indicated that it was likely that the 
Veteran's service connected sinusitis with rhinitis aggravated 
her service connected obstructive sleep apnea, the examiner also 
indicated that her sleep apnea would still have the same 
presentation, that is, would still require the use of a CPAP 
machine, due to the Veteran's body habitus.  As such, it appears 
that the aggravation caused by the Veteran's sinusitis to her 
sleep apnea is minimal, and her sinusitis does not cause her to 
require the use of a CPAP machine.  Thus, the Board finds that 
there is no evidence that the aggravation of the Veteran's sleep 
apnea by her service connected sinusitis rises to a compensable 
level, and therefore, entitlement to an increased evaluation, 
based on aggravation, is not warranted.

Finally, taking into account all relevant evidence, the Board 
finds that entitlement to a higher rating for the Veteran's 
service connected GERD is not warranted.  As noted above, in 
order to warrant an increased rating, the Veteran would have to 
be found to have persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment of 
health.  While the Veteran reported, in her recent hearing 
testimony, having problems with regurgitation and burning, or 
pyrosis, none of the Veteran's treatment records during the 
course of this appeal show any problems with dysphagia, nor does 
the evidence show that the Veteran's GERD causes considerable 
impairment of health.

During a VA examination in May 2008, the Veteran reported that 
she currently took no medicines for her GERD.  She reported 
symptoms of nausea, bloating, and early satiety.  She gained 
approximately 7 pounds in the past year. Her current complaints 
were more frequent burning and nausea sensations.  She reported 
avoiding greasy, spicy, and acidic foods.  There was no evidence 
of dysphagia.  The Veteran did reported mild occasional 
substernal pain, and daily problems with burning sensations.  
There was no history of hematemesis or melena, or esophageal 
dilation.  The Veteran was diagnosed with GERD.  Other outpatient 
treatment records from this time period occasionally note reports 
of stomach pain, however, there continues to be no evidence of 
dysphagia.  These records also show no more than minimal 
treatment for the veteran's GERD.  As the evidence of record does 
not show that the Veteran has, at any time, had dysphagia related 
to her GERD, the Board finds that the criteria for a higher 
evaluation for the Veteran's service connected GERD have not been 
met, and the preponderance of the evidence of record is against a 
grant of increased rating for this condition.

As the preponderance of the evidence is against these claims, the 
benefit-of-the-doubt doctrine does not apply, and increased 
ratings must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for fibromyalgia, to include as 
secondary to service connected sinusitis with rhinitis, is denied

Entitlement to an increased rating for gastroesophageal reflux 
disease (GERD), currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased rating for aggravated sleep apnea, 
currently evaluated as noncompensably disabling, is denied.

The claim of entitlement to service connection for hypertension 
is dismissed.

The claim of entitlement to service connection for lupus is 
dismissed.

The claim of entitlement to service connection for restless leg 
syndrome is dismissed.


REMAND

As to the Veteran's claims of entitlement to increased ratings 
for her service connected sinusitis and migraines, the Board 
notes that a component of the criteria for an increased rating 
for both of these disabilities contemplates the frequency and 
severity of the Veteran's headaches.  The Veteran's headaches 
were discussed to some extent in the report of a May 2008 VA 
examination, however, the Board notes that the medical evidence 
of record indicates that the Veteran's headaches are likely due 
to several service, and nonservice connected conditions, 
including her sinusitis, migraines, and fibromyalgia.  As such, 
the Board is of the opinion that the Veteran should be provided 
with a comprehensive VA examination in order that an effort be 
made to determine what sort of headaches the Veteran has, and 
their frequency and duration, and what diagnosis or diagnoses 
they may be attributable to.

Accordingly, the case is REMANDED to the AMC for the following 
action:

1.	The Veteran should be scheduled for a VA 
examination in order to determine the 
etiology and severity of her headaches.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner for review before the 
examination.  Any testing deemed necessary 
should be performed.  After a thorough 
examination of the Veteran and review of 
her records, the examiner should offer an 
opinion as to what sort of headaches the 
Veteran has, including multiple types, and 
their frequency and duration, and to what 
diagnosis or diagnoses they may be 
attributable.  If these opinions cannot be 
offered without resort to speculation, the 
examiner should so state in the Veteran's 
examination report.

2.	Thereafter, the AMC should re-adjudicate 
the Veteran's claims of entitlement to 
increased ratings for her service 
connected sinusitis and migraine 
headaches.  If any benefits sought are not 
granted, the Veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
Veteran until she is notified by the RO; however, the Veteran is 
advised that failure to report for any scheduled examination may 
result in the denial of her claim.  38 C.F.R. § 3.655 (2010).  
Thereafter, the case should be returned to the Board, if in 
order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


